                         United States District Court
                       Western District of North Carolina
                              Asheville Division

         Joel Elias Gonzalez,         )              JUDGMENT IN CASE
                                      )
            Petitioner(s),            )                 1:18-cv-00312-MR
                                      )              1:15-cr-00084-MR-DLH
                 vs.                  )
                                      )
               USA,                   )
           Respondent(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s March 5, 2019 Order.

                                               March 5, 2019
